Name: 92/394/ECSC: Council Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 23 July 1992 concerning the temporary suspension of customs duties applicable to imports of ECSC products originating in Iceland
 Type: Decision
 Subject Matter: trade;  European construction;  tariff policy;  international trade;  Europe
 Date Published: 1992-07-30

 Avis juridique important|41992D039492/394/ECSC: Council Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 23 July 1992 concerning the temporary suspension of customs duties applicable to imports of ECSC products originating in Iceland Official Journal L 214 , 30/07/1992 P. 0036 - 0036COUNCIL DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 23 July 1992 concerning the temporary suspension of customs duties applicable to imports of ECSC products originating in Iceland (92/394/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 As from 1 August 1992 to 31 January 1993, Member States of the European Coal and Steel Community shall suspend their customs duties applicable to imports of products covered by the Treaty establishing the European Coal and Steel Community originating in Iceland withing the meaning of Protocol No 3 of the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972 (1) and which entered into force on 1 July 1973. Article 2 Member States shall take the measures necessary to implement this Decision. Done at Brussels, 23 July 1992. The President John COPE (1) OJ No L 301, 31. 12. 1972, p. 2.